Citation Nr: 1220760	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for diabetes mellitus.

2.  Entitlement to service connection for renal insufficiency secondary to diabetes mellitus.

3.  Entitlement to service connection for retinopathy secondary to diabetes mellitus.

4.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin disability and if so, whether the claim should be granted.

5.  Whether new and material evidence has been presented to reopen a claim for service connection for plantar warts and if so, whether the claim should be granted.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1969.  He is a combat Veteran with Vietnam service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

It is noted that the Veteran submitted additional evidence to the Board following certification of the appeal without a waiver of consideration by the originating agency.  However, because this evidence is not pertinent to the issues on appeal, referral to the originating agency is not required.  38 C.F.R. § 20.1304(c).

It is further noted that the Veteran had perfected an appeal of a denial of the claim for service connection for peripheral neuropathy of the lower extremities.  The RO granted this claim in a July 2011 rating decision.  Therefore, this issue is not before the Board as there remains no current controversy.

The Board notes that the issue of entitlement to a total rating based on unemployability due to service-connected disabilities, to include disabilities that are not currently on appeal, has been raised by the record but has not been adjudicated by the RO.  Because the claim is not based solely on the service-connected disabilities currently on appeal, the Board does not have jurisdiction over it.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  Therefore, the issue is referred to the originating agency for appropriate action.

Lastly, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for retinopathy is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is managed with oral medication, insulin, and restricted diet; it does not require regulation of activities.

2.  Renal insufficiency has not been present during the pendency of the claim. 

3.  Service connection for a skin disability was denied in unappealed rating decision issued in September 2003.

4.  The evidence received since the September 2003 decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is not sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for the establishment of service connection for renal insufficiency are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).

3.  New and material evidence has not been presented to reopen a claim for service connection for skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided a fully adequate VCAA notice for the issues on appeal in November 2006, May 2007, and February 2010 letters.  The Board notes that these letters informed the Veteran of the respective duties of VA and the Veteran, and the February 2010 letter informed the Veteran of the basis for the prior denial along with the meaning of the terms "new" and "material."  The November 2006, May 2007, and February 2010 notice letters were provided to the Veteran prior to the rating decisions from which the current appeal arises.  It is noted that the May 2007 letter addressed the claim for diabetic retinopathy.  In a March 2009 letter, the RO supplemented the earlier notice in November 2006 regarding the claim for increase for diabetes mellitus by informing the Veteran of the VA schedular criteria for rating diabetes mellitus.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record.  The Veteran has been afforded adequate VA medical examinations in response to the claims herein decided.  Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claims to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claims.

II.  Evaluation of Diabetes Mellitus

The Veteran seeks an evaluation greater than 20 percent for diabetes mellitus.  The RO assigned a 10 percent evaluation from November 3, 2006; in the February 2007 rating decision on appeal, the RO granted a 20 percent evaluation from December 20, 2006.  The Veteran is separately rated for peripheral neuropathy of the lower extremities and coronary artery disease secondary to diabetes mellitus; the ratings of these disabilities are not on appeal to the Board.

The Veteran argued in May 2010 that he required insulin, a strict diet, and exercise to control his diabetes mellitus.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet; a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

Analysis

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent.  Neither the lay nor the medical evidence establishes that the Veteran's treatment regimen includes regulation of activities.

Reports of VA examinations and VA treatment records show that diabetes mellitus was found on routine lab tests in 2006.  A private treatment note dated in October 2006 reflects diabetes mellitus managed by restricted diet only.  Later, the Veteran reported that he treats diabetes mellitus with oral medication (Metformin) and daily insulin.  Report of VA examination dated in January 2007 reflects that the Veteran denied hospitalization and episodes of hypoglycemia or ketoacidosis.  He reported that he had been instructed to follow a restricted or special diet-American Diabetes Association diet.  He denied any restriction on his performance of strenuous activities.  Labs were normal the previous day.  The Veteran reported that he was followed by his private care provider for diabetes mellitus.  VA treatment records dated in March 2007 reflect that the Veteran was to try to lose weight and increase exercise.  A private hospital record dated in November 2007 reflects that the Veteran had diabetes mellitus, non-insulin dependent.

VA treatment notes dated in August 2008 reflect that Metformin was discontinued as the Veteran's renal function was "too bad."  He declined starting insulin and opted to begin Glipizide.  VA treatment note dated in April 2010 reflects that the Veteran's diabetes mellitus was treated with oral medication and insulin.

Report of VA examination dated in March 2011 reflects that the Veteran denied ketoacidosis and hospitalizations for diabetes mellitus.  He reported experiencing hypoglycemia, and taking oral medication and insulin for it.  He reported that his activities of climbing stairs and walking were restricted.  The examiner noted that the Veteran's heart condition was responsible for his light duty as to daily activities.

The medical evidence shows that the Veteran's activities do not need to be regulated because of his diabetes mellitus.  The regulation describes regulation of activities as avoidance of strenuous occupational and recreational activities.  VA and private treatment records are silent regarding any regulation of the Veteran's activities due to his diabetes mellitus, and the examiner clearly established that diabetes mellitus did not affect the Veteran's ability to perform strenuous activity on VA examination in January 2007.  Although the Veteran told the March 2011 examiner that walking and climbing stairs were restricted, the examiner stated that this was due to the Veteran's heart disability rather than his diabetes mellitus.  Nothing in the probative evidence suggests regulation of activities within the meaning of the schedular criteria is required as a result of the diabetes mellitus.  

The Board acknowledges that the Veteran is competent to report worsening symptoms and has considered the lay evidence in this regard.  However, the more probative evidence consists of that prepared by neutral, skilled medical professionals and such evidence does not demonstrate the medical necessity of regulation of his activities due to diabetes mellitus at any time during the appeal period.  Therefore, an evaluation in excess of 20 percent is not for application.

The issues of renal insufficiency and retinopathy as complications of diabetes mellitus are addressed separately below.

As indicated above, the Veteran is currently separately rated for coronary artery disease and peripheral neuropathy of the lower extremities secondary to diabetes mellitus.  These issues are not before the Board.

Also, the record shows cataracts noncompensably disabling associated with diabetes mellitus.  This is not separately ratable as no vision impairment is shown.  In fact, on the most recent VA eye examination vision was described as normal; and there was no defect of the cornea, lenses, optic nerve, or visual fields.  See 38 C.F.R. §§ 4.75 through 4.79, Diagnostic Code 6027.

Accordingly, the claim must be denied.  Because the Veteran's condition has been essentially unchanged during the appeal period and, at no time, did he meet the criteria for a higher disability rating, a staged disability rating is not warranted.  See Hart, supra.  There is no doubt to resolve.  Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  Service Connection for Renal Insufficiency

The Veteran seeks service connection for renal insufficiency as a complication of service-connected diabetes mellitus.

Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for renal insufficiency.  The disorder is not currently shown, and it has not been clinically shown at any time during the pendency of this claim.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Report of VA examination dated in March 2011 reflects no pathology for renal insufficiency.  Private and VA treatment records show no diagnosis of or treatment for renal insufficiency during the pendency of this appeal.

The Board acknowledges the Veteran's report of renal insufficiency.  However, in this regard, the Board notes that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease.  In addition, the Veteran is not competent to diagnose such disability because this disability is not susceptible to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, his statements in this regard have no probative value.

The Board accepts that private treatment records received in 2003 reflect diagnoses that include hypertension and mild renal insufficiency.  However, this diagnosis predates the grant of service connection for diabetes and does not suggest in any way that renal insufficiency was due to or aggravated by diabetes mellitus-which is first shown in 2006.

Additionally, the Board acknowledges that a "Physician's Statement for Diabetes" dated in October 2006, reflects that the physician checked the box for renal complications directly due to diabetes mellitus.  The physician remarked that it was difficult to pinpoint onset of chronic renal insufficiency as the patient was new to him in September 2006 and that "longstanding hypertension contributes."  The Board finds that this opinion has diminished probative value because the physician provided no explanation for his medical diagnosis or opinion.  Furthermore, the physician provided no clinical information supporting the diagnosis of renal complications and suggested limited knowledge of the Veteran's medical history-the physician reported that he did not know the onset of renal problems as the Veteran was a new patient.  Also, the physician did not identify the nature of the renal complication that were directly due to diabetes mellitus, and he submitted that longstanding hypertension contributed to renal disorder.  Lastly, the Board observes that this same physician submitted a letter dated in September 2006 which noted new onset of diabetes mellitus and complications thereto.  The complications cited did not include renal insufficiency-also the medical history provided by the Veteran did not include having been given a prior diagnosis of renal insufficiency many years earlier.

The weight of the evidence is against the claim for service connection.  There is no doubt to resolve.  Gilbert, supra.

IV.  Claim to Reopen

The RO denied the claims for service connection for skin disability, including plantar warts, in an April 2003 rating decision.  The RO continued the denial in a September 2003 rating decision.  The RO notified the Veteran of these decisions in letters dated the same.  No appeal was filed.  VA received a claim to reopen these previously denied claims in January 2010.

The claims were denied in 2003 because the claimed skin disorders were not caused or aggravated by active service to include herbicide exposure.

Legal Principles

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The evidence of record at the time of the September 2003 decision included service treatment records, the Veteran's original VA compensation claim (VA Form 21-526), VA treatment records for the period October 2000 to January 2003, private medical records dated from 1994 to 2002, and a statement from the Veteran's wife dated in January 2003.

Service treatment records reflect complaint and treatment for Athlete's foot and jungle rot of the feet in September 1968 and January 1969, respectively.  Report of examination dated in January 1969 reflects that the Veteran denied skin diseases and foot trouble; clinical evaluation of the skin and feet was normal.  Report of separation examination dated in June 1969 reflects normal evaluation of the skin and feet, except that bunion of the left foot was noted in the defect portion of that report.

The private medical evidence considered by the RO shows that the Veteran had been treated and diagnosed with allergic exfoliative dermatitis secondary to a sulfa medication.  In August 1996, the Veteran denied rashes on examination of the systems, but the examiner noted that he had had allergy to sulfa (exfoliative dermatitis).  An October 2002 treatment note reflects complaints of foot pain and findings for foot pain consistent with plantar warts.

VA treatment records are silent for complaints or treatment for skin disorder or plantar warts.  The Veteran's wife stated that the Veteran had had problems with the feet and a rash all over his body since service.  She described symptoms of swelling and pain, and noted exposure to Agent Orange.

On VA Form 21-526 received in October 2002, the Veteran reported a history of foot problems since 1968 treated through VA, and a skin condition since 2002 with no treatment.

Evidentiary submissions received since the prior final decision includes VA treatment records dated since 2004 and private medical records dated since 2006.  These records are silent for skin or plantar wart complaints or treatment.  Bilateral puffy feet were noted in March 2010.  The medical records reflect that the Veteran was diagnosed with peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus.  The medical records show treatment for gout.  Also, a report of VA examination dated in January 2007 shows no medical history of skin symptoms.  

In an April 2010 statement, the Veteran's daughter reported that the Veteran had had since service skin problems to include red hives and bumps that are treated with over-the-counter Benadryl with no relief, which occur for 3 to 4 weeks and resolve then only to reoccur.

Having carefully reviewed the evidence of record, the Board finds that new and material has not been submitted to reopen the claim for service connection for a skin disability, including plantar warts.  At the time of the last denial, there was no competent evidence of a skin disorder or plantar warts related to service, including herbicide exposure.  Although the Veteran was treated for a fungal infection of the feet in service, a skin disorder to include a fungal infection of the feet is not shown by the recent evidentiary submissions.  Furthermore, the recent evidentiary submission do not establish the existence of any skin disorder to include plantar warts related to the Veteran's active service or exposure to herbicide agents.  As such, the recent evidentiary submissions do not tend to cure any prior evidentiary defect and, to the extent that they show ongoing complaints of skin disorder, are cumulative or redundant of previously considered evidence.  Although the lay evidence essentially argues that the Veteran has had continuity of symptomatology since service, similar evidence was previously of record.

Evidence that tends to confirm a previously established fact is cumulative.  As noted by the Federal Circuit, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Therefore, absent new and material evidence, the petition to reopen must be denied.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.


ORDER

An evaluation greater than 20 percent for diabetes mellitus is denied.

Service connection for renal insufficiency is denied.

New and material evidence not having been received, reopening of the claim for service connection for a skin disability, including plantar warts, is denied.


REMAND

The Veteran seeks service connection for retinopathy due to diabetes mellitus (diabetic retinopathy).  The Board finds that the evidence of record is inadequate to decide this claim.  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinion with respect to retinopathy is bereft of any analysis and the examiner does not reference any evidence in the record or literature to support the medical opinion that retinopathy is due to hypertension rather than diabetes mellitus.  As such, the medical opinion is inadequate and the report of examination should be returned to the examiner for a clarifying opinion.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claim.  Also, a review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

2.  The claims files should be returned to the physician who performed the January 2011 eye examination.  The examiner should provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's retinopathy is proximately due to or aggravated by service-connected diabetes mellitus.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folder should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinions with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


